As filed with the Securities and Exchange Commission on October 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22072 The Cushing MLP Total Return Fund (Exact name of registrant as specified in charter) 8117 Preston Road Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Item 1. Schedule of Investments. The Cushing MLP Total Return Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2012 Shares Fair Value Common Stock - 5.6% (1) Natural Gas Gathering/Processing - 1.0% (1) United States - 1.0% (1) Targa Resources Corp. $ Crude Oil/Natural Gas Production - 4.6% (1) United States - 4.6% (1) Seadrill Ltd. Total Common Stock (Cost $12,647,925) $ Master Limited Partnerships and Related Companies- 94.3% (1) Coal - 3.0% (1) United States - 3.0% (1) Alliance Holdings GP, L.P. $ Alliance Resources Partners, L.P. Crude Oil/Natural Gas Production - 14.9% (1) United States - 14.9% (1) Breitburn Energy Partners, L.P. (3) EV Energy Partners, L.P. Legacy Reserves, L.P. Linn Energy, LLC (3) Vanguard Natural Resources, LLC Crude Oil/Refined Products Pipelines and Storage - 29.6% (1) United States - 29.6% (1) Blueknight Energy Partners, L.P. Enbridge Energy Partners, L.P. (3) Genesis Energy, L.P. (3) Kinder Morgan Management, LLC (3) (4) (5) Magellan Midstream Partners, L.P. (3) NuStar Energy, L.P. (3) NuStar GP Holdings, LLC Plains All American Pipeline, L.P. (3) Tesoro Logistics, L.P. Fertilizers - 1.4% (1) United States - 1.4% (1) Rentech Nitrogen Partners L.P. Natural Gas/Natural Gas Liquid Pipelines and Storage - 18.9% (1) United States - 18.9% (1) Boardwalk Pipeline Partners, L.P. (3) El Paso Pipeline Partners, L.P. Energy Transfer Partners, L.P. (3) Enterprise Products Partners, L.P. (3) ONEOK Partners, L.P. (3) TC Pipelines, L.P. Natural Gas Gathering/Processing - 17.1% (1) United States - 17.1% (1) Crosstex Energy, L.P. (3) DCP Midstream Partners, L.P. (3) MarkWest Energy Partners, L.P. (3) Regency Energy Partners, L.P. (3) Targa Resources Partners, L.P. Western Gas Partners, L.P. Propane - 9.4% (1) United States - 9.4% (1) Ferrellgas Partners, L.P. Inergy, L.P. (3) NGL Energy Partners, L.P. Suburban Propane Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $202,612,912) $ Preferred Stock - 7.4% (1) Crude Oil/Refined Products Pipelines and Storage - 2.9%(1) United States - 2.9% (1) Blueknight Energy Partners, L.P. $ Shipping - 4.5% (1) Republic of the Marshall Islands - 4.5% (1) Capital Product Partners, L.P. (6) Total Preferred Stock (Cost $14,778,572) $ Principal Amount Senior Notes - 4.9% (1) Crude Oil/Natural Gas Production - 2.5% (1) United States - 2.5% (1) Breitburn Energy Partners, L.P., 8.625%, due 10/15/2020 $ $ Linn Energy, LLC, 7.750%, due 02/01/2021 Natural Gas/Natural Gas Liquid Pipelines and Storage - 0.5% (1) United States - 0.5% (1) Niska Gas Storage US LLC, 8.875%, due 03/15/2018 Natural Gas Gathering/Processing - 0.5% (1) United States - 0.5% (1) Copano Energy LLC, 7.750%, due 06/01/2018 Targa Resources Partners, L.P., 6.875%, due 02/01/2021 Propane - 1.4% (1) United States - 1.4% (1) Suburban Propane Partners, L.P., 7.500%, due 10/01/2018 (6) Total Senior Notes (Cost $11,053,504) $ Options - 0.3% (1) Contracts United States Oil Fund, L.P. Call Option Expiration: November 2012, Exercise Price: $36.00 $ United States Oil Fund, L.P. Call Option Expiration: November 2012, Exercise Price: $37.00 Total Options (Cost $761,197) $ Short-Term Investments - Investment Companies - 0.8% (1) Shares United States - 0.8% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) First American Treasury Obligations Fund - Class A, 0.00% (2) First American Treasury Obligations Fund - Class Y, 0.00% (2) First American Treasury Obligations Fund - Class Z, 0.00% (2) Total Short-Term Investments (Cost $1,784,591) $ Total Investments - 113.3% (1) (Cost $243,638,701) $ Liabilities in Excess of Other Assets - (13.3)% (1) ) Net Assets Applicable to Common Stockholders - 100.0% (1) $ SCHEDULE OF SECURITIES SOLD SHORT Exchange Traded Notes - (4.5)%(1) United States - (4.5)% (1) Shares Market Vectors Oil Service ETF (4) $ Total Securities Sold Short - (4.5)%(1)(Proceeds $10,290,821) $ Calculated as a percentage of net assets applicable to common stockholders. Rate reported is the current yield as of August 31, 2012. All or a portion of these securities are held as collateral pursuant to the loan agreements. No distribution or dividend was made during the period ended August 31, 2012.As such, it is classified as a non-income producing security as of August 31, 2012. Security distributions are paid-in-kind. Restricted security under Rule 144A. Tax Basis The cost basis of investments for federal income tax purposes at August 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ *The above table only reflects tax adjustments through November 30, 2011.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value Measurements Various inputs that are used in determining the fair value of the Fund’s investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2012 (Level 1) (Level 2) (Level 3) Assets Equity Securities Common Stock(a) $ $ $
